Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to an Amendments filed November 19, 2021.            .
Allowable Subject Matter

Claims 2 - 21 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “detecting, by the mobile application, content of the social media application executing on the mobile device; identifying, by the mobile application, a trigger element input within the content of the social media application; in response to identifying the trigger element within the content of the social media application, outputting, by the mobile application for presentation on a display of the mobile device, an overlay window displaying the trigger element as a selectable hotlink; receiving, by the mobile application, a selection indication indicating a selection of the selectable hotlink within the overlay window; and loading, by the mobile application, a user interface for a transfer application in response to the selection indication.”.


	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Eric F. Kowalchyk et al. (Pat. # US 8,180,705 B2) teaches the invention is directed to a method and apparatus for initiating an electronic funds transfer. The system includes a first mobile device, a payment engine, and a payment repository.  The first mobile device includes functionality to display a notification of a sales transaction, obtain an authorization from the consumer to the electronic funds transfer based on the notification, instantiate a transfer entry form to obtain a transfer entry package, where the transfer entry package comprises the notification, a verification of the authorization, and consumer financial account information. The payment engine is operatively connected to the first mobile device and includes functionality to transmit the notification to the consumer of a sales transaction, generate the transfer entry form based on the authorization, and transmit the transfer entry package to a depository financial institution. The payment repository is operatively connected to the payment engine and includes functionality to store a record of the transfer entry package and the authorization.

The closest prior art Colin Cameron Brennan Campbell et al. (Pub. # US 2014/0068461 A1) teaches in particular embodiments, one or more computer systems of a social-networking system provide social content for display in a mobile application running on a mobile device of a user of the social-networking system. The mobile application is configured to display the social content and an interface for selecting media content to view on a display device. The social content is from a social graph of the social-networking system. The social graph includes nodes and edges connect­ ing the nodes. The nodes include user nodes that are each associated with a particular user of the social-networking system. The one or more computer systems of the social­ networking system receive an indication from the mobile application that an option to view particular media content has been selected and provide one or more instructions to display the selected particular media content on the display device.
.



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696